PER CURIAM.
The record reflects that the evidence presented by appellant is incompetent to raise a genuine issue of material fact on the question of the order of decedents’ deaths. We find, therefore, that under the facts appearing without controversy, appellant cannot prevail and that the trial court properly entered summary judgment in favor of appellee. See Mejiah v. Rodriguez, 342 So.2d 1066 (Fla. 3d DCA 1977); Megdell v. Wieder, 327 So.2d 781 (Fla. 3d DCA), cert. denied 341 So.2d 1087 (Fla.1976). Affirmed.